DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 9-13, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by French et al (US20090016549, hereinafter “French”).
Regarding claim 1, French teaches a device for supplying power to an electrical circuit from an energy source that provides a first supply voltage (abstract, power supply for providing power to an audio amplifier), the device comprising
an upconverter adapted for converting the first supply voltage up to an intermediate circuit voltage that is higher than the first supply voltage (¶34, power supply comprises of a step-up converter which provides a boosted DC storage power signal at a higher voltage than the input DC power signal);
an energy storage element adapted for being charged to the intermediate circuit voltage by the upconverter (¶35, energy storage block being charged with the boosted DC power storage power signal); and
a downconverter adapted for converting the intermediate circuit voltage down to a second supply voltage for the electrical circuit (¶49, power supply comprises of a step-down converter that provides a reduced voltage signal [from the storage unit]);
wherein the upconverter during a certain defined period of time draws a first amount of power from the energy source (¶7-8, step-up converter receives a limited power signal from the power source for a “usage period” [although not explicitly stated but can be deduced from the teachings]);
wherein the downconverter at least for said defined period of time provides a second amount of power that is higher than the first amount of power to the electrical circuit (¶35, load draws power from the storage at the higher voltage level [during a usage period]); and
wherein the downconverter during said defined period of time draws power from the energy storage element, wherein the intermediate circuit voltage is reduced (¶8, load draws power from the energy storage during high usage; voltage drop across a storage unit [i.e. capacitor] is inherent after usage).
Regarding claim 2, French teaches wherein the energy storage element comprises one or more capacitors (¶35, energy storage is a capacitor).
Regarding claim 4, French teaches wherein the first supply voltage and the second supply voltage are DC voltages (¶33, 35, power source is DC and power output from storage element is also DC).
Regarding claim 5, French teaches wherein the energy source that provides the first supply voltage is a data network, in particular a local area network, or a device connected to such data network (¶5, 33, power source providing the limited power signal pay be a data port such as ethernet; transmitting both audio signal [data] and power to a speaker via ethernet [i.e. power over ethernet]).
Regarding claim 9, French teaches further comprising a supervision unit (¶59, controller) configured to
measure the current intermediate circuit voltage (¶68, AGC units can measure the current voltage across the storage units);
automatically determine from the measured current intermediate circuit voltage an amount of energy drawn from the intermediate circuit energy storage during the defined period of time (¶68, based on detected voltage levels across the storage units, AGC can adjust the output in order to avoid potential damage);
compare the determined amount of energy, or a temporal mean value or a total value of the amount of energy calculated therefrom, with a threshold value over a second period of time that is longer than the defined period of time (¶68, AGC compares the measured voltage against a threshold to determine an appropriate action; ¶61, system can implement a time-based hysteresis; see also Fig. 9; see also Hogan ¶37, wherein the window of time can be adjusted); and
automatically generate a signal which indicates that the threshold value has been exceeded (¶68, AGC will reduce output signal if voltage across storage unit exceeds a threshold).
Regarding claim 10, French teaches wherein the signal which indicates that the threshold has been exceeded is used for automatically reducing the power supply of the electrical circuit (¶68, AGC will reduce output signal if voltage across storage unit exceeds a threshold thereby reducing the voltage at the input).
Regarding claim 11, French teaches wherein the reduction of the power supply is automatically terminated if said signal indicates that the threshold has not been exceeded for a defined minimum duration (¶54, 61, power supply can re-open the voltage supply levels once threshold is not exceeded; a time-based hysteresis can be used on the controller).
Regarding claim 12, French teaches a loudspeaker box having a network connector, an amplifier circuit and a device according to claim 1, wherein the loudspeaker box may receive the first supply voltage via the network connector and wherein the electrical circuit is said amplifier circuit (Fig. 1, ¶1, 5, speaker box comprising of a network connector [i.e. ethernet] for receiving both data and power).
Regarding claim 13, it is rejected similarly as claim 1. The method for supplying power can be found in French (¶1, method to supplying power). 
Regarding claims 15-17, it is rejected similarly as claims 9-11, respectively. The method for supplying power can be found in French (¶1, method to supplying power).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over French et al (US20090016549, hereinafter “French”) in view of Zimnicki et al (US20190067958, hereinafter “Zimnicki”).
Regarding claim 3, French fails to explicitly teach wherein the energy storage element comprises one or more accumulators.
Zimnicki teaches wherein the energy storage element comprises one or more accumulators (¶35 using batteries to aid in achieving sufficient energy during peak usage of audio amplifiers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the energy storage element (as taught by French) to the batteries (as taught by Zimnicki). The rationale to do so is to substitute one well known energy solution for another to yield the predictable result of providing a greater energy density as well as better discharge characteristics (Zimnicki, ¶43, 45).

Claims 6-8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over French et al (US20090016549, hereinafter “French”) in view of Hogan et al (US20150200640, hereinafter “Hogan”).
Regarding claim 6, French fails to explicitly teach wherein the intermediate circuit voltage is at least twice the first supply voltage.
Hogan teaches wherein the intermediate circuit voltage is at least twice the first supply voltage (Fig. 1, ¶27, 31, Vin is selected to be about 3.1V [Examiner notes that it’s not out of the realm of possibility that the input voltage is lower or higher than the selected voltage; ¶16, the input voltage being provided by one or more electrochemical cells which is known to have varying voltage levels] and Vo can be between 5-10V).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power supply (as taught by French) such that the voltage of the energy storage is much higher than the input voltage (as taught by Hogan). The rationale to do so is to vary the voltage across the energy storage so that it results in the energy storage primarily supplies the peak currents [as demanded by the amplifier] (Hogan, ¶31).
Regarding claim 7, French in view of Hogan teaches wherein the intermediate circuit voltage is at least four times as high as the first supply voltage (French, ¶53-54, there can be more than one energy storage unit and each storage unit can output various voltage levels; ¶62, depending on load requirements, each storage unit can work together to provide the appropriate amount of power; it is possible that the voltage across the storage is at least 4x higher than the input voltage [Hogan, ¶31, a 2-3x voltage increase is already possible]), and the first supply voltage is higher than the second supply voltage (Hogan, Fig. 3, there are points in time wherein the first supply voltage [Vin or the flat line] is higher than the second supply voltage [VL]).
Regarding claim 8, French in view of Hogan teaches wherein the defined period of time is between 100 ms and 200 ms (Hogan, ¶37, the length of the window [or “usage period”] or frame during which the output power of the amplifier is estimated can be selected as a function of the ability of energy storage to support the peak power level that could be demanded by the power amplifier; French, ¶48, to store a larger amount of energy, the size of the capacitor can be increased) and wherein during this period of time the second amount of power provided to the electrical circuit is about twice the first amount of power drawn from the energy source (French, ¶36, peak power demanded by the load could be two or more times greater than the average power demanded from the power supply).
Regarding claim 14, it is rejected as a combination of claims 4, 6, and 8. The method for supplying power can be found in Hogan (¶4, method for audio amplification).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QIN ZHU/Primary Examiner, Art Unit 2651